Citation Nr: 0940299	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for an injury to the right brachial plexus.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or on account of 
being housebound.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in June 2006 
and September 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran contends that his right brachial plexus 
disability is more severe than the currently assigned rating 
and results in the loss of use of his right hand.  He also 
alleges that his service-connected disabilities render him 
unemployable and necessitate the regular aid and attendance 
of another person and/or render him housebound.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  With respect to 
his SMC claim, the Veteran has not been provided notice of 
the information and evidence necessary to establish an 
effective date for such claim, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, while on remand, the Veteran should be provided 
with proper VCAA notice.  

The Board further finds that a remand is necessary in order 
to afford the Veteran contemporaneous VA examinations so as 
to determine the current nature and severity of his right 
brachial plexus disability and whether his service-connected 
disabilities render him unemployable and necessitate the 
regular aid and attendance of another person or render him 
housebound.  

In regard to the Veteran's initial rating claim, the Board 
observes that he was provided with a VA examination in 
February 2006 in order to adjudicate his underlying service 
connection claim.  However, as noted by the Veteran's 
attorney in his June 2009 Brief, while the examiner offered 
an opinion with respect to the etiology of the Veteran's 
right brachial plexus disability, he did not provide an 
adequate assessment regarding the severity of such 
disability.  Moreover, the Veteran's attorney has also 
alleged that the Veteran's right brachial plexus disability 
results in the loss of use of his right hand.  Therefore, the 
Veteran should be provided with a VA examination in order to 
determine the current nature and severity of his right 
brachial plexus disability.

The Board also concludes that the Veteran should be afforded 
an appropriate VA examination so as to determine whether his 
service-connected disabilities render him unemployable.  In 
this regard, the Board notes that he has not been provided 
with a VA examination with respect to his TDIU claim.  The 
Board also observes that the Veteran is service-connected for 
a gunshot wound with a compound fracture of the upper third 
of the left humerus with mild limitation of motion, keloid 
scar formation, and some muscle loss, evaluated as 30 percent 
disabling; injury of the right brachial plexus, evaluated as 
20 percent disabling; and left ulnar neuropathy with partial 
paresis of the left musculocutaneous nerve, evaluated as 20 
percent disabling.  The Veteran's combined disability 
evaluation is 60 percent.  Social Security Administration 
(SSA) records show that the Veteran has been in receipt of 
SSA disability benefits since January 1991 for status post-
brachial plexus stretch injury to the right arm as a primary 
diagnosis and an old injury to the left shoulder as a 
secondary diagnosis. While SSA has found the Veteran to be 
disabled within the meaning of its applicable law, these 
findings are relevant, but not necessarily binding on VA.  
Holland v. Brown, 6 Vet. App. 443 (1994).  Additionally, at 
an April 2005 Board hearing on another matter, a private 
neuroradiologist, Dr. Bash, testified that the Veteran's 
injuries of his left and right arms make it difficult for him 
to work.  Therefore, a remand is necessary in order to afford 
the Veteran an appropriate VA examination so as to determine 
the impact his service-connected disabilities have on his 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

The Board further notes that the Veteran has not been 
afforded a VA examination with respect to his SMC claim.  
Therefore, the Board finds that the Veteran should be 
afforded an appropriate VA examination so as to determine 
whether his service-connected disabilities necessitate the 
regular aid and attendance of another person and/or render 
him housebound.  

Additionally, the Board observes that the Veteran was 
assigned an initial 20 percent rating for his right brachial 
plexus disability, effective October 23, 1991.  Contained in 
the claims file are records dated in 1991, 1996, from 1998 to 
2000, and from 2006 to 2007.  The Board notes that, in an 
April 2001 document, the Veteran indicated that he had 
received treatment at the Birmingham VA Medical Center from 
1991 to the present.   As such, while on remand, the Veteran 
should be requested to identify any outstanding, relevant 
treatment records pertinent to his right brachial plexus 
disability dated from October 23, 1991, to the present.  
Thereafter, such records, as well as those from the 
Birmingham VA Medical Center dated from 1991 to the present, 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Relevant to his SMC claim, the Veteran 
should be provided with proper VCAA notice 
that informs him of the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Request that the Veteran identify any 
outstanding, relevant treatment records 
pertinent to his right brachial plexus 
disability dated from October 23, 1991, to 
the present.  After securing any necessary 
authorization forms, obtain all identified 
records, to specifically include those 
from the Birmingham VA Medical Center 
dated from 1991 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
current nature and severity of his right 
brachial plexus disability.  The claims 
file must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should indicate whether the 
Veteran is left-hand or right-hand 
dominant and identify the nature and 
severity of all current manifestations of 
his service-connected right brachial 
plexus disability, to include the degree 
of paralysis caused by such (i.e., mild, 
moderate, or severe incomplete paralysis; 
or complete paralysis).  The examiner 
should also indicate whether the Veteran's 
right brachial plexus disability results 
in the loss of use of his right hand 
(i.e., when no effective function remains 
other than that which would be equally 
well served by an amputation).  All 
opinions expressed should be accompanied 
by supporting rationale.  

4.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
impact his service-connected disabilities 
of a gunshot wound with a compound 
fracture of the upper third of the left 
humerus with mild limitation of motion, 
keloid scar formation, and some muscle 
loss; injury of the right brachial plexus; 
and left ulnar neuropathy with partial 
paresis of the left musculocutaneous nerve 
have on his employability.  The claims 
file must be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should offer an opinion 
regarding whether it is at least as likely 
as not that the Veteran's service-
connected disabilities, either singularly 
or jointly, render him unable to secure 
and follow substantially gainful 
employment.  If the examiner determines 
that he cannot offer an opinion on the 
Veteran's employability without a Social 
and Industrial Survey, such should be 
performed.  All opinions expressed should 
be accompanied by supporting rationale.  

5.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine 
whether his service-connected disabilities 
necessitate the regular aid and attendance 
of another person or render him 
housebound.  The claims file must be made 
available to the examiner for review.  Any 
indicated evaluations, studies, and tests 
should be conducted.   

The examiner should state an opinion as to 
whether the Veteran's service-connected 
disabilities, either singularly or 
jointly, necessitate the regular aid and 
attendance of another person (in other 
words, that he is helpless or is so nearly 
helpless as to require the regular aid and 
attendance of another person).  The 
criteria for establishing the need for aid 
and attendance include consideration of 
whether the Veteran is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether he is a 
patient in a nursing home because of 
mental or physical incapacity; or whether 
he establishes a factual need for aid and 
attendance under the criteria set forth 
under 38 C.F.R. § 3.352(a), to include the 
inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
herself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment.

The examiner must also state whether the 
Veteran's service-connected disabilities, 
either singularly or jointly, render him 
permanently housebound, i.e., 
substantially confined to his dwelling or 
immediate premises, or if 
institutionalized, to the ward or clinical 
areas.

All opinions expressed should be 
accompanied by supporting rationale.  

6.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

